DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13APR2022 has been entered.
Response to Arguments
The Amendment filed 13APR2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 103,112(b) rejections previously set forth in the Final Office Action mailed 13JAN2022. Applicant's arguments filed 13APR2022 have been fully considered. See new reference TAKEKAWA below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,5-15,40-43,46, are rejected under 35 U.S.C. 103 as being obvious over CHERUBINI (WO 2016016345) in view of KOBAYASHI (US 4296882) and TAKEKAWA (US 4373931).
Regarding claims 1,5,40-41, CHERUBINI teaches automated system for processing particles (title, Figs.) including a cell washer comprising:
a vessel (rotatable vessel, e.g. Fig. 2A #200) capable of holding cells (P12/L1-3), the vessel comprising an elongated body (Fig. 2A) including an opening (Fig. 2A #210), an inner surface, an outer surface, a cavity (inner space, Fig. 2A #202), and a pocket (Fig. 2A #220) defined by a first inner surface portion (Fig. 2A #206) of the inner surface disposed between and radially outward relative to a second inner surface portion (Fig. 2A #205) and a third inner surface portion (Fig. 2A #207) of the inner surface, a cavity (inner space, Fig. 2A #202); and
an actuating device or rotor (rotary drive, Fig. 1C #602) capable of causing the vessel to spin or rotate about an axis (Fig. 1C #201); and,
a conduit (pipettor, Fig. 1B #910) capable of passing through the opening and transfer fluid to and from the cavity during rotation of the vessel (P12/L16-22) and a tip disposed adjacent a wall of the vessel and below the pocket (Fig. 1B #912; P12/L19-20; P18/L26-30).
CHERUBINI teaches further a controller (control unit; P3/L14-15) programmed to control the transfer of fluid to and from the cavity through the conduit (P7/L22-24).
CHERUBINI does not teach the controller is especially programmed to control the transfer of fluid a while the vessel rotates or a conduit configured to transfer fluid to and from the cavity during the rotation of the vessel. However, KOBAYASHI teaches a centrifugal fluid processing device (title, Figs.) including several fixed probes (Fig. 3 #37-39) that transfer fluid while a vessel (Fig. 3 #26a,b) is rotating, which is known to be advantageous for efficient operation (C1/L52-53,C2/L49-56).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the controller of CHERUBINI to be programmed for transferring fluid while the vessel rotates as taught by KOBAYASHI in order to provide for efficient operation. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
CHERUBINI teaches the walls of the lower portion of the vessel may be rounded in order to avoid dead corners (P18/L26-P19/L1). CHERUBINI does not teach the outer surface of the vessel has a cylindrical profile and terminating in a hemispherical bottom and the elongated body being thinner adjacent to the pocket than adjacent to the second and third inner surface portions.
However, regarding the shape of the vessel, one having ordinary skill in the art would recognize the outer shape of the vessel is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MPEP 2144.04.IV(B). See also TAKEKAWA teaching a reaction vessel (title, Figs.) comprising an outer surface of the vessel has a cylindrical profile (e.g. Fig. 3B #10) and the inner surface terminating in a hemispherical bottom (Fig. 3B #10A) and the elongated body being thinner adjacent to a pocket (Fig. 3B #10B) than adjacent to the upper and lower inner surface portions. See also the rounded hemispherical bottom of the outer surface of the prior art vessel shown in Fig. 2, which is not significantly different from the square-shape of Fig. 3B.
Regarding claim 2, CHERUBINI teaches the cavity is defined by a lower portion of the body (Fig. 2A #207) and is below the pocket, wherein the pocket has a length to depth ratio. The ratio range of “2 or more to 1” appears to be either satisfied or obvious in view of Fig. 2C as optimizing the desired volume of the pocket. See also P19/L30-31.
The length to depth ratio has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 3, CHERUBINI teaches a transition from the first inner surface portion to the second inner surface portion is a sigmoid-shaped transition (see Fig. 2A).
Regarding claim 6, CHERUBINI teaches the conduit is parallel to the axis (see Fig. 1B #912).
Regarding claim 7, CHERUBINI teaches the conduit is in fluid communication with a fluid pump (P12/L17).
Regarding claim 8, CHERUBINI teaches an upper annular portion (Fig. 2A #205) disposed between the pocket and the opening (P12/L17).
Regarding claims 9,43, CHERUBINI teaches a probe (Fig. 1B #912) coupled to an elevator, the elevator capable of lowering the probe through the opening, the probe being in fluid communication with a pump (P12/L17; note that the pipettor can be introduced all the way to the bottom of the rotatable vessel; P3/L17-19).
Regarding claims 10,42, CHERUBINI teaches a controller (Fig. 1A #110) capable of controlling the actuating device or rotor (P11/L1-9).
Regarding claim 11, CHERUBINI teaches a “dispense” probe and an “aspiration” probe passing through the opening and into the vessel (P7/L4-5; “The pipettor may comprise one or more reusable washable needles such as a steel needle, or use disposable pipette tips.” P7/L15-16).
Regarding claims 12-14, KOBAYASHI teaches several probes (Fig. 3 #37-39) terminating a different points within a rotating container (Fig. 3 #26) and contain portions that are parallel to the axis, but off center from the axis. One of the probes has a bent end (e.g. Fig. 3 #37a).
Regarding claim 15, the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
In any case, CHERUBINI teaches a biological fluid comprising cells within the pocket (P1/L9; P13/L20-22).
Regarding claim 46, CHERUBINI teaches a controller (control unit; P3/L14-15) programmed to perform many functions associated with e.g. washing within a single vessel (P5/L6-10) including:
a) dispense a sample of cells into the vessel through a probe (Fig. 7B; P36/L28-29);
b) rotate the vessel about the axis of the vessel using the actuating device at a first speed (Fig. 7C; P37/L3-5);
c) displace the cells into the pocket (Fig. 7D; P37/L12-13,21-22);
d) sediment the cells within the pocket (Fig. 7D; P37/L12-20);
e) add a wash liquid into the vessel through the conduit to wash the cells (Fig. 7F; P38/L5-6) and in combination with KOBAYASHI while the vessel is rotating; and
f) aspirate at least a portion of the wash liquid out from the vessel through the conduit (Fig. 7H; P38/L18-19) and in combination with KOBAYASHI while the vessel is rotating.
Claim(s) 44-45 are rejected under 35 U.S.C. 103 as being obvious over CHERUBINI (WO 2016016345) in view of KOBAYASHI (US 4296882), TAKEKAWA (US 4373931), and LUKHAUB (US 20170266664), effectively filed 21MAR2016.
Regarding claims 44-45, CHERUBINI does not teach a lip which surrounds the opening. However, LUKHAUB teaches a device for sealing a reagent container (title, Figs.) including a container (Fig. 1A #20) comprising a conventional test tube shape (see spec. par. [0046]) including a cylindrical profile and terminating in a hemispherical bottom for providing and storing liquids (par. [0058]) and a lip (Fig. 1A #22) which surrounds an opening (Fig. 1A #23), which guides a pipettor to access liquids in the container (par. [0058]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the vessel of CHERUBINI to have a lip surrounding the opening as taught by LUKHAUB in order to provide a container that contains liquids with an opening for guiding the pipettor. The references are combinable, because they are in the same technological environment of centrifuges. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777

/Liam Royce/           Examiner, Art Unit 1777